SUMMARY ORDER
Petitioner Amanda Marie Cologgi Curatalo, a native and citizen of the United Kingdom, petitions for review of the August 29, 2003 decision of the BIA affirming the February 20, 2003 decision of Immigration Judge (“U”) Michael Rocco ordering Petitioner removed as an alien convicted of a controlled substance offense, 8 U.S.C. § 1227(a)(2)(B)(i), and as an alien convicted of an aggravated felony, 8 U.S.C. § 1227(a)(2)(A)(iii). In Re Amanda Marie Cologgi Curatalo, No. A22 954 651 (B.I.A. Aug. 29, 2003), aff'g No. A22 954 651 (Immig. Ct. Buffalo Feb. 20, 2003). We assume the parties’ familiarity with the facts of this case, its procedural posture, and the decision below.
The sole issue raised by Petitioner is her claim that she should have been granted a continuance by the IJ while she pursued a collateral attack, pursuant to New York Criminal Procedure Law § 440, in state court on her state drug conviction. Between the time Petitioner sought that continuance and the present, the Erie County Court denied Petitioner’s § 440 motion, People v. Curatalo, No. 99-1638 (N.Y. Erie County Ct. Oct. 23, 2003), the Appellate Division, Fourth Department denied leave to appeal, People v. Curatalo, No. 03-02426 (N.Y.App.Div. Dec. 18, 2003), and Judge George Bundy Smith of the Court of Appeals denied leave to appeal, People v. Curatalo, 1 N.Y.3d 626, 777 N.Y.S.2d 25, 808 N.E.2d 1284 (2004) (table). This petition is accordingly moot, and we DISMISS it as such.